Citation Nr: 1236644	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1966 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a videoconference hearing held at the RO in June 2011 before the undersigned Veterans Law Judge of the Board.  In conjunction with the videoconference hearing, additional evidence was received in August 2011 that has been associated with the claims folder.  The Board is granting the Veteran's claim therefore a waiver of review of this additional evidence is not necessary. 38 C.F.R. § 20.1304. 


FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). In this decision, the Board is granting service connection for PTSD, and this represents a complete grant of the benefit sought on appeal. Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Service Connection for PTSD

The Veteran asserts that he has PTSD that is the result of stressful experiences that he was subjected to during his military service in the Republic of Vietnam.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. See 38 C.F.R. §3.304(f).

Also, effective July 13, 2010, during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans. See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). These revised regulations apply in cases like this, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ).

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal. Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Veterans Benefits Administration (VBA) Training Letter No. 10-05 (July 16, 2010) provides that "if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination" pursuant to recently amended § 3.304(f)(3). See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).

The Veteran's DD-214, his service discharge report, confirms that he had approximately 13 months of foreign service.  His last duty assignment was listed as being with the 114 Eng. Det., U.S. Army Republic of Vietnam.  His occupational specialty was as a firefighter.  It was also reported that the Veteran received the Vietnam Service Medal (VSM) and the Vietnam Conduct Medal (VCM). 

Located in the virtual file is a psychiatric evaluation for VA purposes that was performed in October 2010.  The examiner reviewed the records.  It was reported that the Veteran had had a severe brain injury two years previously when he fell from a roof, and he had had multiple head surgeries since then.  Also, four years ago he had had a severe personality change, and was previously diagnosed with PTSD.  It was reported that he had difficulty managing anger and he had recurrent memories of his Vietnam experience.  His symptoms had evolved since his head injury. His symptoms were described as severe and constant.  His nightmares of combat experiences were also reported. 

It was reported that the Veteran was a firefighter during service in Vietnam and he was n combat sustaining a left arm shrapnel wound.  In terms of service stressors, the Veteran reported being subjected to mortars and small arm fire.  He was required to fire his weapon when his base was overrun.  While responding to fires he was under attack from the enemy.  He saw other persons injured and witnessed dead soldiers in body bags.  The Veteran knew his life was threatened and he felt fear, helplessness, and horror.  He had recurrent recollections, distressing nightmares, avoidance of stimuli associated with trauma.  He felt detached from others.  There was increased arousal irritability, exaggerated startle response difficulty concentrating, and hypervigilance.  The diagnosis was PTSD.  The examiner indicated that the Veteran's stressor was related to a fear of hostile military or terrorist activity. 

The Board finds no reason to question the competency or credibility of the Veteran, to include is testimony at the June 2011 videoconference hearing. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence). 

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to stressful events that he was subjected to during his military service while in the Republic of Vietnam.  Here, there is medical evidence of PTSD, as well as confirmation through a service personnel record that he received the Vietnam Service Medal, thus verifying he was in a location involving hostile military activity.  Further, a VA physician has stated that a claimed stressor related by the Veteran is indeed related to hostile military activity that he was subjected to during his military service in Vietnam.  So there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to the Veteran's military service - in particular to accepted stressors coincident with his service in Vietnam during the war.

The Board concludes that the evidence supports the grant of service connection for PTSD.  Therefore, the Veteran's claim for service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


